a

a ww

   

Case 4:18-cv-00340-P Document 92 Filed 01/22/21 Pagelof2 PagelD 1387
IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

Alternative Dispute Resolution Summary

Provider must file completed form, in duplicate, with the U.S. District Clerk upon
completion of ADR.

Civil Action number: 4:18-cv-00340-P

 

 

 

Style of case: VASQUEZ V. LANDON
Nature of suit: Civil Rights
Method of ADR used: / Mediation Mini-Trial Summary Jury Trial

Date ADR session was held: January 19, 2021

 

Outcome of ADR (Se/ect one):

Parties did not use my services. Settled, in part, as a result of ADR.
Settled as a result of ADR. Parties were unable to reach settlement.

Continuing to work with parties to reach settlement (Note: provider must file supplemental
ADR Summary Form at conclusion of his/her services).

What was your TOTAL fee: $2,500

 

Duration of ADR: HALF DAY (i.e., one day, two hours)

 

Please list persons in attendance (including party association, i.e., defendant, plaintiff):

1. Scott Palmer - Plaintiff's Attorney 2, James Roberts - Plaintiff's Attorney 3. Jose Vasquez -
Plaintiff 4. Lynn Winters - Attorney City of Ft. Worth 5. Trey Qualls - Attorney City of Ft.
Worth 6. Fernando Costa - City Manager Ft. Worth 7. Deirdre ONeil-Mills - City Risk Manager
Ft. Worth 8. Ken East - Defendant's Attorney 9. Officer Justin Landon - Defendant

Please provide the names, addresses, and telephone number of counsel on the reverse of this form.

 

wie
: OL/ i) l
Signature Date
12720 Hillcrest Rd., Suite 1042 Dallas, TX 75230 682-313-9656

 

Address Telephone
Case 4:18-cv-00340-P Document 92 Filed 01/22/21 Page2of2 PagelD 1388
Alternative Dispute Resolution Summary

Continued

Please provide the names, addresses, and telephone numbers of counsel:

Name: Scott Palmer

 

Firm: Scott H Palmer PC

 

Address: 15455 Dallas Parkway

 

Suite 540 LB 32 Addison, TX 75001

Name: James Roberts

 

Firm: Scott H Palmer PC

 

Address: 15455 Dallas Parkway Suite 540 LB;

 

Addison, TX 75001

 

 

Phone: 214-987-4100

 

Name: Kenneth E East

 

Firm: Law Office of Kenneth E. East

 

Address: 306 W. 7th St., Suite 600

 

Fort Worth, TX 76102

Phone: 214-987-4100

 

Name: Lynn Marie Winter

 

Firm: City of Fort Worth

 

Address: 200 Texas Street

 

Fort Worth, TX 76102

 

Phone: 817-788-1111

 

 

 

 

Phone: 817-892-7887

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: Name:
Firm: Firm:
Address: Address:
Phone: Phone:
Name: Name:
Firm: Firm:
Address: Address:
Phone: Phone:

 

 
